DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 17 June 2022 have addressed the objections to the claims and specification and rejections under 35 U.S.C. 112. Accordingly, the objections to the claims and specification and rejections under 35 U.S.C. 112 have been withdrawn. However, Applicant’s amendment has introduced new objections as set forth in the Office Action below.
Further, Applicant's arguments with respect to Claim 1 has been considered but are moot because the arguments are directed to the amended claim language. Applicant's amendment necessitated the new grounds of rejection as set forth in the Office Action below.
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The interpretations under 35 U.S.C. 112(f) applied in the previous Office Actions are incorporated into the current Office Action.
Claim Objections
Claim 12 is objected to because of the following informalities:
“a cutting arm” (line 3). Examiner suggests, “the cutting arm”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14, 16-18, and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, the negative limitation, “the clamping mechanism not including and not operating with a chuck mechanism for holding the input wire in place” does not have basis in the original disclosure. See MPEP 2173.05(i). The specification does not disclose that a clamp mechanism could not be present in the invention. Further, one of ordinary skill in the art would not recognize that a clamp mechanism would be inherently absent in the instant application, and the amendment to exclude a chuck mechanism is not an amendment to correct an obvious error. Further, applicant has not shown support in the original disclosure for the amended claim. Further, Par. 0016 of the specification discloses that, “not all features of an actual implementation are described in this specification,” and Par. 0034 discloses that “various modifications may be made therein and that the subject matter disclosed herein may be implemented in various forms and examples.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-12, 14, 16-18, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori (U.S. 6,237,380) in view of Speck (U.S. 2007/0234775) and Muntwyler (U.S. 3,237,829).
Regarding Claim 1, Kanamori discloses a base support (See bottom of Fig. 3);
a first articulated robotic arm (Robot: Figs. 1-3, #26) and a second articulated robotic arm (Robot: Figs. 1-3, #28), the first articulated robotic arm having a same size and same shape as the second articulated robotic arm (The joint type robots are the same in structure: Col 4, L18-19), each of the first and the second robotic arms including a plurality of pivotable links (See Figs. 1-3);
a first railing mechanism (Track: Fig. 2, #6) and a second railing mechanism (Track: Fig. 2, #8), the first railing mechanism being parallel to the second railing mechanism (See Figs. 2-3), each of the first and the second railing mechanisms being positioned on one longitudinal side of the base support (See Fig. 3), the first railing mechanism being connected to the first articulated robotic arm (See Figs. 2-3), and the second railing mechanism being connected to the second articulated robotic arm for enabling linear movement of the first and the second articulated robotic arms (See Figs. 2-3);
a clamping mechanism attached to one of the plurality of pivotable links for holding the input wire in place (Bending die: Fig. 4, #48 & Pressure die: Fig. 4, #56), the clamping mechanism not including and not operating with a chuck mechanism for holding the input wire in place (See Fig. 4. Examiner notes that no chuck mechanism is included with the dies (48, 56) and therefore operate without a chuck mechanism);
a rotational bending unit for shaping the input wire (Clamping die: Fig. 4, #54), the rotational bending unit being located adjacent to the clamping mechanism and being attached to the one of the plurality of pivotable links to which the clamping mechanism is also attached for shaping the input wire (See Figs. 1-5); and
a controller for controlling the operation of the system (See Fig. 6), wherein: each of the first and the second robotic arms is movable in a longitudinal linear direction along the base support and each robotic arm has a predetermined degree of freedom of movement (See Figs. 1-3).
While Kanamori discloses a base (see bottom of Fig. 3), Kanamori does not disclose a base support which includes a straightening mechanism positioned on one end of the base support for receiving and straightening an input wire. However, Speck teaches a wire bending apparatus including bending stations (20, 22) and a base support (See bottom of Fig. 1) and further including a straightening mechanism (Straightening unit: Fig. 1, #14) positioned on one end of the base support for receiving and straightening an input wire (See Fig. 1) in order to feed and straighten wire from a coil for forming wires of indefinite or undetermined length.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a straightening unit with the base support of Kanamori, as taught by Speck, in order to feed and straighten wire from a coil for forming wires of indefinite or undetermined length.
Further, Kanamori does not disclose a cutting mechanism for cutting the shaped wire, the cutting mechanism having a rotational movement for cutting the shape wire and on the base support and a top surface of the base support includes a clearance location through which a cutting arm can move in an upward or downward direction. However, Muntwyler teaches a cutting unit for wire (Fig. 2) located on a base support (Table: Fig. 2, #41), the cutting mechanism having a rotational movement for cutting the shaped wire (See Fig. 2, #85 rotational movement of crank as well as elliptical path of cutter) wherein a top surface of the base support includes a clearance location (See Fig. 2) through which a cutting arm (Yoke & Lower end: Fig. 2, #60,63 & Knife: Fig. 2, #71) can move in an upward or downward direction (See Fig. 2, elliptical path of cutting element) in order to cut the wire of Kanamori into customized lengths and create different sizes of products. Examiner notes that the flying cutter of Muntwyler would further increase the efficiency of Kanamori or Kanamori in view of Speck by allowing the wire to be cut while the robot moves.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cutting mechanism for cutting the shaped wire of Kanamori of Kanamori in view of Speck  ) in order to cut the wire into customized lengths and create different sizes of products.
Regarding Claim 2, the combination of Kanamori, Speck, and Muntwyler teach all elements of the claimed invention as stated above. Kanamori further discloses wherein the plurality of pivotable links include three pivotable links (See Fig. 3).
Regarding Claim 3, the combination of Kanamori, Speck, and Muntwyler teach all elements of the claimed invention as stated above. Kanamori further discloses wherein the three pivotable links include an effector link (See Fig. 3).
Regarding Claim 4, the combination of Kanamori, Speck, and Muntwyler teach all elements of the claimed invention as stated above. Kanamori further discloses wherein the clamping mechanism is located on the effector link (See Figs. 3-5).
Regarding Claim 7, the combination of Kanamori, Speck, and Muntwyler teach all elements of the claimed invention as stated above. Kanamori further discloses wherein the clamping mechanism includes a stationary unit (Bending die: Fig. 4, #48) and a movable unit (Pressure die: Fig. 4, #56).
Regarding Claim 8, the combination of Kanamori, Speck, and Muntwyler teach all elements of the claimed invention as stated above. Kanamori is silent to how the movable unit is moved. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known motive power source, such as a motor for moving the pressure die into position. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that as the manipulators themselves move via motors, those same motor cause the movable unit to move while the manipulator is traveling.
Regarding Claim 9, the combination of Kanamori, Speck, and Muntwyler teach all elements of the claimed invention as stated above. The combination of Kanamori and Speck further teach wherein the clamping mechanism is configured to clamp and hold the input wire along the longitudinal axis of the system when the wire enters the system through the straightening mechanism (See Kanamori, Fig. 1).
Regarding Claim 10, the combination of Kanamori, Speck, and Muntwyler teach all elements of the claimed invention as stated above. Kanamori further discloses wherein the clamping mechanism is configured to pick up the input wire from a first designated location and drop off the shaped wire to a second designated location (See Figs 1-3. & Moreover, the bending device may be provided with a teaching delivery controller, by which the work is held by the bending mechanism of the first or second joint type robot and moved to the unloading position along a taught and stored moving path: Col 3, L16-20. Further, Examiner notes that the system of Kanamori would be capable of performing the claimed function without further modification and is therefore configured to perform the function).
Regarding Claim 11, the combination of Kanamori, Speck, and Muntwyler teach all elements of the claimed invention as stated above. Kanamori further discloses two movable platforms, each attached to one longitudinal side of the base support and each carrying one of the first or the second robotic arms on one of the first or second railing mechanisms (Bases: Fig. 1, #10, 12).
Regarding Claim 12, the combination of Kanamori, Speck, and Muntwyler teach all elements of the claimed invention as stated above. Muntwyler further teaches wherein the cutting mechanism comprises: a cutting die for holding the input wire (Cutoff guide or bushing: Fig. 2, #55); a cutting arm for cutting the input wire (Knife: Fig. 2, #71); and a motor for controlling the movement of the cutting arm (Motor: Fig. 2, #120).
Regarding Claim 14, the combination of Kanamori, Speck, and Muntwyler teach all elements of the claimed invention as stated above. Muntwyler further teaches a shaft connected on one side to the motor (See Fig. 2. Examiner notes that the output of the motor (123) would include a shaft which holds the sheave (121)) and on the other side to a flywheel (Flywheel: Fig. 2, #123. Examiner notes that the sheave end of the shaft is indirectly connected to the flywheel), the flywheel being attached to the cutting arm (See Fig. 2).
Regarding Claim 16, the combination of Kanamori, Speck, and Muntwyler teach all elements of the claimed invention as stated above. Kanamori further discloses wherein the controller is adapted to be connected to a computing device (The bending device 100 is operated and controlled by a controller or host computer: Col 4, L50-51).
Regarding Claim 17, the combination of Kanamori, Speck, and Muntwyler teach all elements of the claimed invention as stated above. Kanamori further discloses wherein a program to control the operation of the system is adapted to be transferred to the controller from the computing device (Design data is entered into the host computer 100 via the keyboard 112 by an operator. Programs prepared for operating the first and second joint type robots 26, 28 are transmitted to the first and second control devices 102, 104 from the host computer 100, respectively: Col 4, L58-62).
Regarding Claim 18, the combination of Kanamori, Speck, and Muntwyler teach all elements of the claimed invention as stated above. Kanamori further discloses wherein the program controls an operation of at least one of the two articulated robotic arms, the clamping mechanism, the bending unit, and the cutting mechanism (Signals are transmitted to the CPU 120 via the input/output circuitry 126 from the first bending mechanism 44, the chuck mechanism 2, the first moving mechanism 22 and the first joint type robot 26. On the other hand, based on the data, signals and data in ROM 122 and RAM 124, the CPU 120 outputs drive signals for operating the first bending mechanism 44, the chuck mechanism 2, the first moving mechanism 22 and the first joint type robot 26 via the input/output circuit 126 to operate each mechanism: Col 5, L1-9).
Regarding Claim 20, the combination of Kanamori, Speck, and Muntwyler teach all elements of the claimed invention as stated above. Kanamori further discloses wherein the bending unit (54) is configured to shape the input wire on two sides of the clamping mechanism (48, 56. See Figs. 9A-10C. Examiner notes that moving the bending mechanism would move the wire to different sides of the clamping mechanism) and in both clockwise and counterclockwise directions (See Figs. 9A-10C. Examiner notes that the bending mechanism moves clockwise or counter clockwise depending on the orientation of the manipulator).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori in view of Speck, Muntwyler, and Inaba et al., hereinafter Inaba, (U.S. 4,352,620).
Regarding Claim 5, the combination of Kanamori, Speck, and Muntwyler teach all elements of the claimed invention as stated above. Kanamori does not disclose how the pivotable link are operated and therefore does not disclose a motor for applying a rotational force to a shaft connected to one of the plurality of pivotable links for pivoting the one of the plurality of pivotable links.
However, Inaba teaches an industrial robot including pivotable links (Fig. 8) and a motor (Motor: Fig. 8, #23) for applying a rotational force to a shaft (See Fig. 8 at #24) connected to one of the plurality of pivotable links for pivoting the one of the plurality of pivotable links (See Fig. 8) in order to move the robot arms. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the pivotable links of Kanamori could be powered and rotated by the motor and shaft of Inaba in order to move the robot arms.
Regarding Claim 6, the combination of Kanamori, Speck, Muntwyler, and Inaba teach all elements of the claimed invention as stated above. Inaba further teaches a plurality of pulleys (See Fig. 8, pulleys for timing belt (25). Examiner has interpreted the term “pulleys” in light of Fig. 6B of Applicant’s specification), at least one of which is connected to the one of the plurality of pivotable links, the pulleys being connected for pivoting one or more of the plurality of pivotable links (See Fig. 8 & Col. 4, L57-65).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799